Borden, J., with whom Callahan, J.,
joins, dissenting. I dissent from the majority opinion because I conclude that (1) the police officer, William Birney, had a reasonable and articulable suspicion to make an investigative stop of the defendant, and (2) it is therefore unnecessary and imprudent to reach the question of whether the definition of a “seizure” under article first, § 7,1 of our state constitution should be determined by the analysis of the United States Supreme Court, under the fourth amendment to the United States constitution, in California v. Hodari D., 499 U.S. , 111 S. Ct. 1547, 113 L. Ed. 2d 690 (1991). I would, therefore, reject the defendant’s first claim on appeal, and would address the remaining claims of trial court impropriety.
As a preliminary matter, I note that, despite the majority’s insistence that its threshold inquiry is “at *670what point, if any, did the encounter between Birney and the defendant constitute an investigatory stop or seizure,” the majority opinion fails to define that point with specificity. I infer, however, that in the defendant’s and the majority’s view the point of seizure was when, after “Birney asked2 the defendant to approach the cruiser” and “[t]he defendant handed the duffel bag to Williams and stepped toward Birney,” Birney “instructed the defendant to bring the bag with him.” See p. 642 of the majority opinion.
It is clear to me that under well established constitutional standards Birney had reasonable and articulable suspicion to justify stopping the defendant and Williams at that point. “[I]n justifying the particular intrusion the police officer must be able to point to specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant that intrusion.” Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).3 In this case, those facts and inferences were as follows.
*671It was in the middle of a warm, late August night, on a specific street that had recently been the scene of a series of burglaries. All the businesses were closed. When Birney drove past the defendant and Williams in his marked police cruiser, they looked at each other and quickened their pace. Birney knew that Williams, the defendant’s companion, had recently been arrested on larceny and burglary charges. Despite the weather and time of year, both the defendant and Williams were inappropriately dressed in winter clothing that Birney knew was the kind of clothing worn by burglars to protect themselves from injury when they break windows. Birney knew that the defendant was not one of the town’s street people. When Birney asked them what they were doing, Williams, obviously answering for both of them, lied. They both appeared to be nervous and kept glancing at each other. When Birney asked the defendant to approach the cruiser, the defendant, instead of either walking away or complying with the request with bag in hand, gave the duffel bag to Williams before stepping towards Birney. If all of this is not reasonable and articulable suspicion, I do not know what is.
The majority’s analysis attempting to undermine this conclusion is flawed. It consists mainly of supplying a series of possible benign inferences that could have been drawn by Birney from what he saw and confronted at 12:50 a.m. on that warm August night.4 The problem *672with that analysis is that it ignores the equally (at the least) rational inferences that Birney did draw from what he saw and heard—inferences that gave him plainly reasonable and articulable suspicion that criminal activity was afoot. Moreover, the fact that Birney characterized his state of mind as a “hunch” is irrelevant. It is axiomatic that the proper standard is objective—namely, what a reasonable police officer in that situation would have concluded—not subjective. See United States v. Clark, 559 F.2d 420 (5th Cir.), cert. denied, 434 U.S. 969, 98 S. Ct. 516, 54 L. Ed. 2d 457 (1977); 1 W. LaFave & J. Israel, Criminal Procedure § 3.3 (b), p. 188.
There is nothing in Terry v. Ohio, supra, or any of our precedents following it, that requires that a police officer draw only the benign inferences in favor of the defendant and precludes that officer from drawing rational, incriminatory inferences. Indeed, we have held to the contrary. See State v. Cofield, 220 Conn. 38, 45, 595 A.2d 1349 (1991), citing Terry v. Ohio, supra, 21; see also State v. Januszewski, 182 Conn. 142, 148-49, 438 A.2d 679 (1980), cert. denied, 453 U.S. 922, 101 S. Ct. 3159, 69 L. Ed. 2d 1005 (1981). Any other scheme would eviscerate the Terry stop doctrine, since on any given set of facts amounting to reasonable and articulable suspicion there would inevitably be different inferences that could have been, but were not, drawn by the police officer.
*673The result of this analysis is that, even if we were to adopt the position of the defendant that there had been a seizure in this case, it would avail him nothing, since Birney’s activity was not illegal. Therefore, contrary to the conclusion of the majority, the defendant did not run away and discard the bag in response to any police illegality, and the evidence should be admissible.
This also means, moreover, that we should not undertake to decide on this record whether our state constitution requires a definition of “seizure” that is different from and more broad than that applicable under the fourth amendment to our federal constitution.5 Traditionally, and for sound jurisprudential reasons, we only decide constitutional questions when it is necessary to do so. State v. Rinaldi, 220 Conn. 345, 353, 599 A.2d 1 (1991). Indeed, in the difficult and delicate area of search and seizure our recent history indicates the wisdom of such state constitutional prudence. Compare State v. Kimbro, 197 Conn. 219, 238-45, 46, 496 A.2d 498 (1985) (Shea and Callahan, Js., dissenting), with State v. Barton, 219 Conn. 529, 594 A.2d 917 (1991) (overruling Kimbro). The majority opinion misapplies the reasonable and articulable suspicion standard, and unwisely ignores this history.

 I am puzzled by the majority’s conclusion that “pursuant to article first, §§ 7 and 9 of the state constitution, there was a seizure.” (Emphasis added.) See p. 646 of the majority opinion. Article first, § 7, is, of course, our state counterpart to the federal fourth amendment. Article first, § 9, which provides that “[n]o person shall be arrested, detained or punished, except in cases clearly warranted by law,” is our criminal due process clause, and has not generally been regarded as adding significantly to search and seizure analysis. See State v. Lamme, 216 Conn. 172, 579 A.2d 484 (1990).


 I also note that, when stating the facts upon which this claim is based, the majority stated that “Birney asked the defendant to approach the cruiser.” (Emphasis added.) See p. 642 of the majority opinion. When applying its legal analysis to these facts, however, it stated that “Birney told the defendant to approach the cruiser.” (Emphasis added.) Id., p. 653. As I understand the record, the first formulation is accurate. Moreover, there would ordinarily be a difference between a police officer asking and telling a citizen to do something, a distinction that may well be relevant to whether the citizen reasonably believed that he was free to disregard the officer’s request or order, and therefore relevant to the question of whether there was a seizure.


 I also take issue with the majority’s scope of review of the trial court’s determination of reasonable and articulable suspicion. The majority subjects that determination to a “clearly erroneous” standard of review. I disagree. Although the determination of the underlying facts by the trial court is subject only to the limited, “clearly erroneous” scope of review, the ultimate legal judgment of whether those facts amount to reasonable and articulable suspicion is ultimately a legal determination upon which our scope of review is plenary. See State v. Kyles, 221 Conn. 643, 660, 607 A.2d 355 (1992).


 These inferences are that: Birney had not received a report of any burglary that night in the area, or a report linking the defendant or Williams to any such burglary; homeless people often dress and carry items similar to those of the defendant and Williams; Williams’ recent arrest for larceny and burglary supplied no suspicion regarding the defendant; and Williams’ lie in response to Birney’s question could not provide reasonable suspicion about the defendant’s activities. Even on its face, this analysis does not pass muster, in my view.
The fact that Birney had not received a burglary report that night did not in and of itself destroy what is nonetheless reasonable and articulable *672suspicion based on all the facts and circumstances available to him, including the series of previous burglaries and Williams’ arrest for burglaries. Similarly, the fact that homeless people might dress similarly to the defendant and Williams did not preclude Birney from forming the reasonable suspicion that these two individuals, dressed as they were, acting as they were, in the place that they were, at that time of night, were burglars. Finally, it is simply not accurate to say that Williams’ lie cannot be attributed in any way to the defendant. Birney did not ask only Williams what she was doing; he asked her “what she and the defendant were doing.” (Emphasis added.) See p. 641 of the majority opinion. Certainly it was rational and permissible for Birney to infer that her answer was intended for both of them, particularly in the face of the defendant’s silence.


 Indeed, the majority also misapplies our own precedent in its analysis of article first, § 7. The majority cites State v. Ostroski, 186 Conn. 287, 291, 440 A.2d 984, cert. denied, 459 U.S. 878, 103 S. Ct. 173, 74 L. Ed. 2d 142 (1982), for the proposition that we “have thus defined a person as ‘seized’ under our state constitution when ‘ “by means of physical force or a show of authority, his freedom of movement is restrained.” ’ ” (Emphasis added.) See p. 647 of the majority opinion. Ostroski, however, decided no such proposition. Although the defendant in Ostroski had claimed the protection of article first, § 7, apparently without any independent analysis thereof; State v. Ostroski, supra, 290; it is clear that the court’s analysis was confined to the proposition that the defendant had been seized within the meaning, at that time, of the fourth amendment. Thus, there was no occasion for the court in Ostroski to discuss the state constitution. Id., pp. 291-94.